    "'A0245B        (Rev. 12/11) Judgment in a Criminal Petty Case                                                                 FILED
                    Sheet 1


                                                UNITED STATES DISTRICT Co                                              T CLERK, U.S. 01:Sl'RICT COUP'
                                                                                                                       SOIJTHl:RN OISTRIC'r OF CAUFO;,,o, ·
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                    BY                             _!?.§!;'. ·
                      UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                           v.                                        (For Offenses Committed On or After November I, 1987)

                         Juan Barajas-Alvarez                                         Case Number: 19CR3525-AHG
                       AKA: Alphonso Alvarez-Torrez
                                                                                       Benjamin P Lechman
                                                                                     Defendant's Attorney
    REGISTRA TJON NO. 87053298

    •
    THE DEFENDANT:
    181 pleaded guilty to count(s) ONE (I) OF THE SUPERSEDING INFORMATION (Misdemeanor)
    D    was found guilty on count(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - -
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                   Count
    Title & Section                     Nature of Offense                                                        Number(s)
8 USC l325(a)(l)                     IMPROPER ATTEMPTED ENTRY BY ALIEN                                           I
                                       (Misdemeanor)




                The defendant is sentenced as provided in pages 2 through -~2~_ofthis judgment.

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s) UNDERLYING INFORMA TJON                                             is ~ areD dismissed on the motion of the United States.
   181 Assessment: $10.00 - Remitted


   181   Fine waived                                   D Forfeiture pursuant to order filed                                              included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special ·assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                        OCTOBER 31 2019
                                                                                       Date oflmposition of Sentence




                                                                                       HON. ALLISON H. GODDARD
                                                                                       UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                 19CR3525-AHG
AO 2458     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                                        z;;__
                                                                                                      Judgment - Page _ _       of     2
DEFENDANT: Juan Barajas-Alvarez
CASE NUMBER: 19CR3525-AHG
                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.



      D Sentence imposed pursuant to Title 8 USC Section l 326(b).
      D The court makes the following recommendations to the Bureau of Priso~s:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa,m.                              Op.m.      on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •------------------------
           •   as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                         to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED ST ATES MARSHAL


                                                                            By------'-----------------
                                                                                                DEPUTY UNITED STATES MARSHAL




                                                                                                                                19CR3525-AHG
